DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2019-12-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
5.	Claims 1-25 are allowed
Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method for evaluating electrical properties of a high temperature superconductor(HTS), comprising: exposing the HTS superconductor to a cryogenic environment of a temperature Tenv, passing the HTS superconductor through a characterization zone while applying a magnetic field to the HTS superconductor in the characterization zone,.., wherein the cryogenic zone includes the characterization zone and wherein the first and second reservoirs are located outside the cryogenic zone, wherein the HTS superconductor passes two buffer zones where > 1.5 Tesla, and a maximum magnetic flux density at the HTS superconductor at the current exchange elements is Bperi, such that, at the temperature Tenv of the HTS superconductor established by the cryogenic environment in the characterization zone, for a critical current Icentrcrit of the HTS superconductor in the central region and a critical current Ipericrit of the HTS superconductor at the current exchange elements, the following applies: Ipericrit > 3* Icentrcrit and wherein in each buffer zone the HTS superconductor is treated such that - the HTS superconductor becomes normally conducting within the decoupling section, or  30UTILITY PATENT APPLICATION OF ALEXANDER USOSKIN ET AL. ATTORNEY DOCKET NO. 2944.0008C - a local critical current Ibuffercrit of the HTS superconductor in the decoupling section is reached with Ibuffercrit < 1/50* Icentrcrit”, as required by claims 1 and 25.
Claims 2-24 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 2019-12-19  and the searches attached disclose Machi (U.S. Patent 7417425) discloses continuous observation apparatus and method of magnetic flux distribution teaches magnetic flux distribution, a wire supplying portion, a wire reeling portion, a magnetic flux observing portion, an image capturing portion, an illumination optical system, and a control device, the sample supplying portion and the wire reeling portion are provided on both sides of the magnetic flux 

    PNG
    media_image1.png
    407
    417
    media_image1.png
    Greyscale




Coulter (U.S. Publication 20100026292) discloses method and apparatus for measuring the magnetic field anisotropy of critical currents in conductive wires and conductive tapes teaches an apparatus for measuring the magnetic anisotropy of a conductive wire or conductive tape includes a magnetic field generation assembly, a plurality of magnets that are rotatable about an axis, which is parallel to both the direction of translation of the conductive wire or conductive tape and current I passing through the conductive wire or conductive tape. Magnetic field generation assembly generates a magnetic field B that is orthogonal to axis. Apparatus 100 also includes a power supply to supplying a current I through conductive tape or 

    PNG
    media_image2.png
    519
    710
    media_image2.png
    Greyscale


However, both Machi and Coulter do not disclose the above allowable subject matters. 


Error! Unknown document property name.

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Error! Unknown document property name. whose telephone number is Error! Unknown document property name..  The examiner can normally be reached on Error! Unknown document property name..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Error! Unknown document property name. can be reached on Error! Unknown document property name..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858